Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1, 3-13, 17 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 1 including “wherein in a condition that the stress buffer region only includes the first metal layer, and the third metal layer, a maximum depth of the grooves is not less than a sum of a thickness of the second metal layer and a thickness of the third metal layer” was not considered to be obvious. The Examiner notes that the limitation of “wherein in a condition that the stress buffer region only includes” is a condition that has to be met and is the reason for allowance i.e. “wherein in a condition that the stress buffer region only includes” has the same meaning as “wherein the stress buffer region only includes” .
The limitations of claim 17 including “wherein the step of forming the at least one data signal line on the organic filling layer comprises following steps of: forming a first metal layer and a second metal layer sequentially on the organic filling layer; performing an etching process on the second metal layer corresponding to the stress buffer region, or on both the first metal layer and the second metal layer corresponding to the stress buffer region, to form the stress relieving feature in the stress buffer region; and forming a third metal layer on the second metal layer” was not considered to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818